EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Klein on 07/12/2022.

The application has been amended as follows: 

Claim 1 (Currently amended) An exercise machine using a motion sensor to track exercise, comprising: 
an exercise equipment including a mainframe, the mainframe being fixed and will not be moved by a user's movement; 
an operating mechanism arranged on the mainframe, the operating mechanism follows the movement of the user; and 
a resistance mechanism arranged on the mainframe and linked to the operating mechanism for providing an exercise load, the resistance mechanism having an oil pressure cylinder and an expansion link of the oil pressure cylinder coupled between the mainframe and the operating mechanism, 
wherein the operating mechanism includes a curved bar having a first pivot point and a second pivot point, an intermediate portion between the two pivot points is pivoted to the mainframe to form a first unmovable pivot end, a connecting rod section formed by a first connecting rod and a second connecting Response to Office Action dated 9 December 2021rod, a tail end of the first connecting rod is linked to the second pivot point of the curved bar and forms a first movable second movablesecond unmovable includes a motion sensor affixed to the curved bar, the motion sensor having a multiple-axis tracking sensor module and a first microprocessor for detecting a displacement of the curved bar and transmitting a displacement signal to an electronic control device, the electronic control device includes a second microprocessor configured to process the received displacement signal to calculate a motion track of the user, 
wherein the bottom end of the oil pressure cylinder of the resistance mechanism is pivoted to the mainframe and forms a third unmovable pivot end, and the resistance mechanism further includes a brake lever, a top end of the brake lever is linked to the first pivot point of the curved bar and forms a third movable pivot point, and a bottom end of the brake lever is linked to the expansion link of the oil pressure cylinder, and Page 4 of 17M R 1679-759 
Application No. 16/887,187whereby when the user applies force to the free end of the driving rod, the connecting rod section formed by first connecting rod and second connecting rod is moved forward by a distance, and the curved bar is displaced from a first position to a second position and has a height displacement, and since the applied force is proportional to the height displacement and the motion sensor is secured on the curved bar, the motion sensor is able to detect the height displacement of the curved bar by the multiple-axis tracking sensor module and the first microprocessor, to then transmit a height displacement signal to the electronic control device, and responsive to receipt of the height displacement signal, the second microprocessor is configured to calculate a distance value of displacement of the driving rod by the user.

Claim 4 (Currently amended) The exercise machine using a motion sensor to track exercise as claimed in claim 1, wherein the motion sensor further comprises a Bluetooth module arranged inside the motion sensor and electrically connected to a first microprocessor, and the Bluetooth module is coupled to an antenna to transmit a motion tracking signal of the curved bar; furthermore, the motion sensor further comprises a power supply unit for providing power to the motion sensor.  
Claim 5 (Currently amended) The exercise machine using a motion sensor to track exercise as claimed in claim 4, wherein the electronic control device further comprises a power control unit for controlling the power, a wireless receiving unit for receiving the motion tracking signal sent by the antenna of the Bluetooth module, and a display unit connecting to the second microprocessor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 4-5, the prior art of record fails to disclose, teach or render obvious an exercise machine using a motion sensor to track exercise with all the structural limitations and functional language as detailed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784